Citation Nr: 0906085	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 60 percent rating for right 
lumbosacral radiculopathy involving multiple roots, including 
L4, L5, and S1, with bilateral leg pain, to include whether 
the reduction from 60 percent to 20 percent effective June 1, 
2005, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1995 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which reduced the disability rating from 
60 percent to 20 percent effective June 1, 2005, for the 
Veteran's service-connected right lumbosacral radiculopathy 
involving multiple roots, including L4, L5, and S1, with 
bilateral leg pain ("low back disability").  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In May 2001, the RO granted service connection for a low 
back disability, assigning a 60 percent rating effective 
July 18, 2000.

3.  In November 2004, the RO proposed to reduce the rating 
assigned to the Veteran's service-connected low back 
disability from 60 percent to 20 percent; the RO notified the 
Veteran of the contemplated action, and the reasons therefor, 
and informed her of her right to submit additional evidence 
and to appear at a hearing.

5.  In March 2005, the RO implemented the proposed reduction, 
assigning a 20 percent rating to the Veteran's service-
connected low back disability effective June 1, 2005; as of 
that date, the Veteran had no weakness or numbness and 
complaints of pain.



CONCLUSION OF LAW

The criteria for restoration of a 60 percent rating for right 
lumbosacral radiculopathy involving multiple roots, including 
L4, L5, and S1, with bilateral leg pain have not been met and 
the rating reduction from 60 to 20 percent effective June 1, 
2005, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5112(b)(6) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105, 
3.159, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5010-5293 
(effective prior to September 26, 2003); 38 C.F.R. § 4.71a, 
DC 5010-5237 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in November 2004, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the Veteran to submit medical evidence 
showing that her service-connected low back disability had 
worsened and noted other types of evidence the Veteran could 
submit in support of her claim.  The Veteran was informed of 
when and where to send the evidence.  After consideration of 
the contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the Veteran 
be advised to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Veteran's claim for restoration of a 60 percent 
rating for a service-connected low back disability was 
readjudicated in an April 2006 Supplemental Statement of the 
Case (SSOC) which contained notice of the laws regarding 
degrees of disability and effective dates for any grant of 
service connection.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because the Veteran's claim for restoration of a 60 
percent rating for a service-connected low back disability is 
being denied in this decision, the Board finds that any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
November 2004 letter was issued to the Veteran and her 
service representative prior to the March 2005 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  Since the Veteran's claim is being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the Veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the Veteran's claims file; the Veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, although the Veteran has contended that her 
VA examination was inadequate for rating purposes, a review 
of the disputed VA examination report shows that this 
examination was comprehensive and included all test results 
necessary to adjudicate the Veteran's claim.  Thus, another 
examination is not warranted.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In summary, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that she is entitled to restoration of a 
60 percent rating for a service-connected low back disability 
and that the reduction from 60 to 20 percent effective 
June 1, 2005, was improper.

As noted above, in May 2001, the RO granted service 
connection for a low back disability, assigning a 60 percent 
rating effective July 18, 2000, by analogy to 38 C.F.R. 
§ 4.71a, DC 5010-5293.  This decision was not appealed and 
became final.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008).  

The provisions of 38 C.F.R. § 3.105 apply to rating 
reductions.  See 38 C.F.R. § 3.105 (2008).  Under 38 C.F.R. § 
3.105(e), when a reduction in evaluation of a service-
connected disability is considered warranted, and a reduction 
will result in a decrease in payment of compensation benefits 
being made, a rating proposing reduction will be prepared 
setting forth all material facts and reasons. The beneficiary 
will be notified and furnished detailed reasons therefore and 
given 60 days for presentation of additional evidence to show 
that compensation payments should be continued at the current 
level. If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires. Additionally, under 
38 C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice. The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions must be followed by VA before it issues any final 
rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 
(1993).

In this case, the RO complied with 38 C.F.R. § 3.105 
regarding the manner in which the appellant was given notice 
of the proposed rating reduction and implementation of that 
reduction.  In a November 2004 letter, the Veteran was 
notified by the RO that VA proposed to reduce the evaluation 
of her service-connected right lumbosacral radiculopathy 
involving multiple roots, including L4, L5, and S1, with 
bilateral leg pain from 60 percent to 20 percent based on 
improvement in this disability. The November 2004 letter 
included a copy of the November 2004 proposed rating 
decision, informed the Veteran that she could submit 
additional evidence to show that the compensation payments 
should be continued at the then-current levels and that, if 
no additional evidence was received within 60 days, her 
disability evaluation would be reduced.  Furthermore, the 
appellant was advised of her right to request a personal 
hearing.  In response, the Veteran submitted additional VA 
outpatient treatment records later in December 2004 in 
support of her contention that the compensation payments 
should be continued at the then-current levels.  Other VA 
outpatient treatment records were obtained by the RO in March 
2005 and associated with the claims file.  Given the 
foregoing, the Board finds that the RO complied with 
appropriate due process requirements.  See 38 C.F.R. § 3.105.

The evidence of record shows that, on VA examination in 
September 2004, the Veteran complained of daily back pain 
with intermittent numbness and pain into both legs since 
developing pain in her back during active service.  The 
Veteran reported that she did not seek medical attention 
"for about two months until she started having numbness and 
pain going down both legs."  Although she had worn a brace, 
this had been taken from her.  She did not use a cane.  She 
was continent of bowel and bladder.  She reported missing 
about 10 days of work in the past year due to incapacitating 
pain.  She worked as an accountant at a VA hospital and was 
able to perform this work.  She denied any additional 
limitation of motion due to flare-ups or repetitive motion 
and did not use any assistive devices.  Physical examination 
showed a normal gait, tenderness about the L4-5 area, some 
paraspinal tenderness, no lumbosacral spasm, flexion to 
90 degrees "with some pain," extension to 35 degrees, 
55 degrees of left lateral flexion and 50 degrees of right 
lateral flexion without pain, 45 degrees of rotation in both 
directions with pain, positive straight leg signs bilaterally 
at 45 degrees.  A magnetic resonance imaging (MRI) scan of 
the lumbosacral spine taken in April 2003 was reviewed and 
showed mild disc protrusion at L5-S1 which was extruding to 
the left with narrowing of the neural foramina.  The 
impressions were lumbosacral disc L5-S1 with neural foramina 
narrowing and chronic pain.

On VA outpatient treatment in October 2004, the Veteran's 
complaints included persistent and worsening low back pain 
with radiculopathy worst on the right leg.  The diagnoses 
included low back pain.

In January 2005, the Veteran complained of low back pain for 
2 weeks with no radiation and occasional numbness and 
tingling in the legs "but improved."  A prior epidural 
steroid injection (ESI) had provided relief for 6-8 weeks.  
The Veteran also had received trigger point injections with 
some relief in the past.  Physical examination showed 
positive painful range of motion in lumbar extension, 
flexion, side bending, and facet loading, negative straight 
leg raising bilaterally, positive deep tendon reflexes in 
lower extremities, and intact sensation to pin prick.  The 
impression was chronic low back pain.

In March 2005, the Veteran complained of lumbar radiculopathy 
since 1997.  The Veteran reported that, after receiving an 
ESI earlier in March 2005, her low back pain had not 
improved.  She reported similar symptoms with no weakness or 
numbness.  Her history included lumbar radiculopathy.  
Physical examination showed 5/5 motor strength in the 
bilateral lower extremities, intact sensation to light touch, 
and positive deep tendon reflexes.  The diagnoses included 
low back pain.

In the currently appealed rating decision issued in March 
2005, the RO reduced the rating to 20 percent for the 
Veteran's service-connected low back disability by analogy to 
38 C.F.R. § 4.71a, DC 5010-5237, based on her report of low 
back pain for 2 weeks with no radiation, occasional numbness 
and tingling in the legs, although improved, and her report 
that her low back pain had not improved following ESI 
treatment.  See 38 C.F.R. § 4.71a, DC 5010-5237 (2008) 
(lumbosacral strain).

The Board observes that, when the RO granted service 
connection for lumbosacral strain in a May 2001 rating 
decision, it evaluated the Veteran's service-connected 
lumbosacral strain by analogy to 38 C.F.R. § 4.71a, DC 5010-
5293.  VA revised the criteria for diagnosing and evaluating 
the spine effective September 26, 2003.  Thus, the Veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new criteria; only the former criteria are to be applied for 
the period prior to the effective date of the new criteria.  
VAOPGCPREC 3-2000.

Prior to September 23, 2002, intervertebral disc syndrome 
(IVDS) was rated under DC 5293.  As relevant to this appeal, 
a 20 percent rating was assigned for moderate IVDS with 
recurring attacks.  A 40 percent rating was assigned for 
severe IVDS with recurring attacks and little intermittent 
relief.  A 60 percent rating was assigned for pronounced IVDS 
with persistent symptoms compatible with sciatic neuropathy 
and characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. 4.71a, DC 5293 (in effect prior to September 
23, 2002).

Under DC 5293, effective from September 23, 2002, IVDS was 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. §§ 4.25 separate 
evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  As relevant to this appeal, a 20 percent rating 
was assigned for incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12 months.  A 40 percent rating was assigned 
for incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
months.  A maximum 60 percent rating was assigned for IVDS 
based on incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a, DC 5293 (effective from September 23, 2002).

Note 1 to DC 5293 provided that an incapacitating episode was 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurological manifestations was defined as orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that were present constantly, or nearly so.  
Note 2 to DC 5293 provided that when evaluating on the basis 
of chronic manifestations, orthopedic disabilities were to be 
evaluated using evaluation criteria for the most appropriate 
orthopedic DCs.  Neurological disabilities were to be 
evaluated separately using evaluation criteria for the most 
appropriate neurological DC or DCs.  Id.

Under DC 5295 (lumbosacral strain), in effect prior to 
September 26, 2003, a 20 percent rating was assigned where 
there was muscle spasm on extreme forward bending, or a 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating was assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (effective prior to September 26, 2003).

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a General Rating Formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).

As relevant to this appeal, DC 5237 provides a 20 percent 
rating with or without regard to symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
where forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or, muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating for lumbosacral 
strain is assigned under DC 5237 for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned under DC 5237 for lumbosacral 
strain with unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating for lumbosacral strain is 
assigned for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, DC 5237 (effective from September 26, 
2003).

The Board finds that the preponderance of the evidence is 
against restoration of a 60 percent rating for service-
connected right lumbosacral radiculopathy involving multiple 
roots, including L4, L5, and S1, with bilateral leg pain and 
the reduction from 60 percent to 20 percent effective June 1, 
2005, was proper.  The medical evidence shows that an April 
2003 MRI scan of the lumbosacral spine revealed mild disc 
protrusion at L5-S1.  On VA examination in September 2004, 
the Veteran did not use any assistive devices, was continent 
of bowel and bladder, and had missed just 10 days of work in 
the past year due to incapacitating pain.  She was able to 
work as an accountant at a VA hospital and denied any 
additional limitation of motion due to flare-ups or 
repetitive motion.  Physical examination showed a normal 
gait, tenderness about the L4-5 area, some paraspinal 
tenderness, no lumbosacral spasm, flexion to 90 degrees 
"with some pain," extension to 35 degrees, 55 degrees of 
left lateral flexion and 50 degrees of right lateral flexion 
without pain, 45 degrees of rotation in both directions with 
pain, and positive straight leg raising bilaterally.  The 
Veteran again complained of persistent and worsening low back 
pain on VA outpatient treatment in October 2004.  In January 
2005, although the Veteran complained of low back pain for 
2 weeks with no radiation and occasional numbness and 
tingling in the legs, it also was noted that her low back 
pain was "improved."  Physical examination showed painful 
range of motion in lumbar extension, flexion, side bending, 
and facet loading, negative straight leg raising bilaterally, 
positive deep tendon reflexes in lower extremities, and 
intact sensation.  In March 2005, the Veteran complained of 
lumbar radiculopathy since 1997.  Although she had reported 
in January 2005 that an epidural steroid injection (ESI) had 
provided some relief of her low back pain, in March 2005, she 
reported that a subsequent ESI had not resulted in any 
improvement in her low back symptoms.  Physical examination 
showed 5/5 motor strength in the bilateral lower extremities, 
intact sensation, and positive deep tendon reflexes.  Because 
there is no objective medical evidence that the Veteran's 
service-connected low back disability is manifested by 
pronounced intervertebral disc syndrome (IVDS), 
incapacitating episodes of IVDS having a total duration of at 
least six weeks during the past 12 months, or by lumbosacral 
strain with unfavorable ankylosis of the entire thoracolumbar 
spine or the entire spine, the Board finds that the Veteran 
is not entitled to restoration of a 60 percent rating for her 
service-connected low back disability.

The rating reduction implemented in the currently appealed 
March 2005 rating decision was based on a comprehensive VA 
examination in September 2004 and subsequent VA outpatient 
treatment visits.  As noted elsewhere, there is no support 
for the Veteran's assertion that the VA examination conducted 
in September 2004 was inadequate for VA rating purposes.  See 
38 C.F.R. § 4.2 (2008).  At that examination, the Veteran 
reported missing 10 days of work in the past year due to 
incapacitating pain but was able to work.  The Board finds 
that the medical evidence of record, including the Veteran's 
ability to work even with the service-connected disability at 
issue, demonstrated a material improvement in physical 
conditions under the ordinary conditions of life at the time 
of the rating reduction.  Accordingly, and because the RO 
complied with the due process requirements for rating 
reductions found in 38 C.F.R. § 3.105, the Board finds that 
the reduction from 60 percent to 20 percent for service-
connected right lumbosacral radiculopathy involving multiple 
roots, including L4, L5, and S1, with bilateral leg pain 
effective June 1, 2005, was proper.  As the preponderance of 
the evidence is against the Veteran's claim, the benefit-of- 
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Restoration of a 60 percent rating for right lumbosacral 
radiculopathy involving multiple roots, including L4, L5, and 
S1, with bilateral leg pain is denied.

The reduction from 60 percent to 20 percent for right 
lumbosacral radiculopathy involving multiple roots, including 
L4, L5, and S1, with bilateral leg pain effective June 1, 
2005, was proper.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


